SHARP, W., J.
Henderson seeks a belated appeal from the trial court’s denial of his petition for writ of habeas corpus. He claims he submitted a timely notice of appeal and after inquiring as to its status has not received a response. We deny the petition because the allegations contained therein do not show that the time is ripe for seeking a belated appeal.
Henderson alleged he submitted his notice of appeal in a timely manner but has received no response. He must first obtain notification from the circuit court that no notice of appeal was received; he cannot presume his notice of appeal was not delivered. Until the status of his appeal is established, his request for a belated appeal is premature.
*661Petition for Belated Appeal DENIED Without Prejudice to Refile Based on Response of Circuit Court.
ORFINGER and MONACO, JJ., concur.